NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0285n.06
                            Filed: April 20, 2007

                                            No. 06-5264

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff-Appellee,                        )
                                                  )
v.                                                )    ON APPEAL FROM THE UNITED
                                                  )    STATES DISTRICT COURT FOR THE
CHARLES EDWARD MORTON,                            )    EASTERN DISTRICT OF KENTUCKY
                                                  )
       Defendant-Appellant.                       )




       Before: SUTTON and COOK, Circuit Judges; and GWIN, District Judge.*


       PER CURIAM. Charles Edward Morton appeals the district court’s denial of his motion to

suppress evidence seized during a search of a residence located at 299 Picadome Park Drive in

Lexington, Kentucky. Having reviewed the record, the applicable law, and the parties’ briefs, we

determine that no jurisprudential purpose would be served by a panel opinion and affirm the district

court’s decision for the reasons stated in that court’s opinion.




       *
        The Honorable James S. Gwin, United States District Judge for the Northern District of
Ohio, sitting by designation.